Citation Nr: 0912908	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-38 603	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for headaches.  

2. Entitlement to service connection for back pain.

3. Entitlement to service connection for gastritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1985 to October 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. Headaches are not shown by the competent medical evidence 
to be the result of service.

2. A disability manifested by back pain is not currently 
shown.

3. Gastritis is not shown by the competent medical evidence 
to be the result of service.


CONCLUSIONS OF LAW

1. Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).

2. A disability manifested by back pain was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).

3. Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2006. The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that she could submit other records not in the 
custody of a Federal agency such as private medical records, 
or with her authorization VA would obtain any non-Federal 
records on her behalf.  The notice included the general 
provision for the effective date of a claim, that is, the 
date of receipt of the claim, and for the degree of 
disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.

As the record does not indicate that headaches, back pain and 
gastritis may be associated with an established event, 
injury, or disease in service, a VA medical examination or 
medical is not necessary to decide the claims.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

Headaches 

The service treatment records show that in April 1985 the 
Veteran complained of a headache, and the assessment was 
headaches.  In May 1985, she also complained of headaches.  
In December 1987, she complained of headaches as well as 
other symptoms, which were associated with a viral syndrome.  
On examination in September 1989 and on separation 
examination in October 1989, the Veteran denied headaches, 
and headaches were not listed as a defect or diagnosis.

After service, private medical records show that the Veteran 
was first treated for tension headaches in April 2003.  In 
September 2003, the assessment was tension headaches.  In 
December 2006, the assessment was migraine headache.  

In February 2009, the Veteran testified that after service 
she was not treated for headaches right away because she 
lacked insurance and she used over-the-counter medication.

On the basis of the service treatment records, chronic, that 
is, persistent headaches over a long period of a time, were 
not affirmatively shown to have been present during service 
to establish service connection under 38 U.S.C.A. §1131 and 
38 C.F.R. § 3.303(a). 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic headache disability and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, as there were three isolated complaints over a four 
year period, then a showing of continuity of symptomatology 
after service is required to support the claim.

After service, private medical records show that the Veteran 
was first treated for headaches in 2003.  The absence of 
evidence of continuity of headaches from 1989 to 2003 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

As for the Veteran's statements and testimony that she used 
over-the-counter medication to treat headaches after service, 
headaches is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, an association between the current headaches and an 
event, injury, or disease in service, where a lay assertion 
of medical causation is not competent medical evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis on a condition not capable of lay observation, or a 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence.  For this reason, the 
Board rejects the Veteran's statements and testimony as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In balancing the evidence against the claim, that is, three 
isolated complaints of headaches over a four year period of 
service, the denial of headaches on examinations in September 
and in October 1989, headaches were not listed as a defect or 
diagnosis on separation examination, and the lack of 
documented symptoms of headaches for more than 15 years after 
service, against the Veteran's statements and testimony about 
continuity, which the Board has discounted, the Board finds 
that the evidence against continuity is more credible than 
the Veteran's statements of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  The 
Board is not holding that corroboration by medical evidence 
is required, but the Board can weigh the absence of medical 
evidence against the lay evidence of record.  Buchanan v. 
Nicholson, 451 F3d 1331 (2006). 

For these reasons, the preponderance of the evidence is 
against the claim of service connection for headaches based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

On the question of whether service connection for headaches 
may be granted on the basis that the current headaches were 
first diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), there is no competent, favorable medical evidence 
that the current headaches may be associated with an 
established event, injury, or disease in service. 

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no competent, 
favorable medical evidence that the current headaches are 
associated with an event, injury, or disease in service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Back Pain 

The service treatment records show that in May 1985 the 
Veteran complained of back pain, and the assessment was 
myalgia.  In December 1987, she complained of back pain and 
other symptoms, which were associated with a viral syndrome.  
In June 1988, the Veteran complained of recurrent low back 
pain and had an assessment of recurrent back spasm.  

On examination in September 1989 and on separation 
examination in October 1989, the Veteran denied recurrent 
back pain.  The evaluation of the spine was normal.  Back 
pain was not listed as a defect or diagnosis. 

After service, there is no medical evidence of back pain.  In 
February 2009, the Veteran testified that her current 
diagnosis is low back pain.  

On the basis of the service treatment records, chronic back 
pain, that is, persistent back pain over a long period of 
time, was not affirmatively shown during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic back disability and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, as there were three isolated complaints over a four 
year period, then a showing of continuity of symptomatology 
after service is required to support the claim.

After service, except for pain, there is no evidence of a 
back disability.  Although the Veteran is competent to 
describe symptoms of pain, which are capable of lay 
observation, under case law, pain, alone, without a 
sufficient factual showing that the pain is derived from the 
in-service injury is not a disability.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).

Where as here there is a question of a medical nexus or 
medical causation, that is, whether current back pain is 
derived from an event, injury, or disease in service, where a 
lay assertion of medical causation is not competent medical 
evidence, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements and testimony as competent evidence to 
substantiate that the current back pain is related to an 
event, injury, or disease in service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In the absence of proof of a current back disability other 
than pain, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no favorable competent evidence to support the 
claim, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Gastritis 

The service treatment records show that in May 1985 the 
Veteran complained of stomach pain, and the assessment was 
viral upper respiratory infection with gastritis.  In 
December 1987, she complained of stomach spasms and other 
symptoms, which were associated with a viral syndrome.  On 
examination in September 1989 and on separation examination 
in October 1989, the Veteran denied stomach trouble.  The 
evaluation of the abdomen was normal.  Gastritis was not 
listed as a defect or diagnosis. 

After service, private medical records show that on 
evaluation in January 2001 the Veteran denied 
gastrointestinal disorders.  In July 2006, the assessment of 
gastritis.  In February 2009, the Veteran testified that 
after service she was not treated for gastritis right away 
because she lacked insurance and she used over-the-counter 
medication and that she began treatment for gastritis with a 
private physician in 2005 or 2006. 

On the basis of the service treatment records, chronic, that 
is, persistent gastritis over a long period of a time, was 
not affirmatively shown to have been present during service 
to establish service connection under 38 U.S.C.A. §1131 and 
38 C.F.R. § 3.303(a). 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
chronic gastritis as a disability and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, as there were two isolated complaints over a four 
year period, then a showing of continuity of symptomatology 
after service is required to support the claim.

After service, private medical records show that the Veteran 
was first treated for gastritis in 2006.  The absence of 
evidence of continuity of headaches from 1989 to 2006 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

As for the Veteran's statements and testimony that she used 
over-the-counter medication to treat gastritis after service, 
gastritis is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, an association between the current headaches and an 
injury, disease, or event of service origin, where a lay 
assertion of medical causation is not competent medical 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis on a condition not capable of lay observation, or a 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence.  For this reason, the 
Board rejects the Veteran's statements and testimony as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In balancing the evidence against the claim, that is, two 
isolated complaints of stomach problems over a four year 
period of service, the denial of stomach trouble  on 
examinations in September and in October 1989, gastritis was 
not listed as a defect or diagnosis on separation 
examination, and the lack of documented symptoms of gastritis 
for more than 16 years after service, including in 2001 when 
the Veteran denied having a gastrointestinal problem, against 
the Veteran's statements and testimony about continuity, 
which the Board has discounted, the Board finds that the 
evidence against continuity is more credible than the 
Veteran's statements of continuity.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of medical 
documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  The 
Board is not holding that corroboration by medical evidence 
is required, but the Board can weigh the absence of medical 
evidence against the lay evidence of record.  Buchanan v. 
Nicholson, 451 F3d 1331 (2006). 

For these reasons, the preponderance of the evidence is 
against the claim of service connection for gastritis based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

On the question of whether service connection for gastritis 
may be granted on the basis that the current gastritis was 
first diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), there is no competent, favorable medical evidence 
that the current gastritis may be associated with an 
established event, injury, or disease in service.

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no competent 
medical evidence that the current gastritis may be associated 
with an event, injury, or  disease in service origin, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for headaches is denied.  

Service connection for back pain is denied.

Service connection for gastritis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


